*705MEMORANDUM **
Luis Alberto Romero-Mora, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law. Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir.2005). We deny the petition for review.
Romero-Mora was convicted of an aggravated felony, rendering him removable and barring him from cancellation of removal relief. See 8 U.S.C. § 1101(a)(43)(G) (defining a theft offense, including receipt of stolen property, as an aggravated felony). Romero-Mora’s claim fails because he has not shown that additional time would have changed the outcome of his proceedings and thus that he was prejudiced by the IJ’s refusal to continue his case. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring an alien to demonstrate prejudice to prevail on a due process claim).
Romero-Mora’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.